DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of the species of Figs 1A-1B in the reply filed on 12 October 2021 was acknowledge in the Non-final Office Action dated November 3, 2021.  Applicant was further advised in the Office action that the requirement was still deemed proper and therefore was made FINAL.  Applicant, in claim set presented February 3, 2022, has amended independent claim 1 to include features of a non-elected species, therefore the limitation will not be examined as they are directed towards a non-elected group.  Appropriate action is required.
Status of Claims
Below is the Final Action on the Merits for claims 1 – 5, 11 – 12, 20 – 21 and 23 - 24.  Claims 6 –10, 13 – 19, 22, 25 and 26 are withdrawn from further consideration as being drawn to a nonelected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 4, 12 and 20 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koregelos (EP 1121877 A2) as cited by Applicant.  The recitation in the preamble of the intended use does not define over the structure of the prior art.
Regarding Independent Claim 1, Koregelos teaches a device (cleaning device, 1) for cleaning an elongate channel of a medical device, such as an endoscope or other equipment possessing a channel (Fig. 1), comprising: an elongate substrate (base member, 2) having a length (Figs. 1 and 2); an abrasive element (Fibers, 3; Paragraph [0045]) that is attached to the elongate substrate (2) and co-extends along substantially the entire length of the elongate substrate (2; Figs. 1 and 2); wherein the abrasive element (3) extends outward from the elongate substrate (2; Fig. 2); and wherein at least a portion of the elongate substrate (2) is flexible (Paragraph [0028]; Fig. 1).  
Regarding Claim 3, Koregelos teaches the device (1) wherein the abrasive element (3) comprises a plurality of bristles (Fig. 2).  
Regarding Claim 4, Koregelos teaches the device (1) wherein the plurality of bristles (3) are in a continuous line (Figs. 2 and 7).  
 Regarding Claim 12, Koregelos teaches the device (1) wherein at least a portion of the substrate (2) comprises a twist in the axial direction (Fig. 7).  
Regarding Claim 20, Koregelos teaches the device (1) wherein the abrasive element (3) extends outward in a single direction (Fig. 2) from the elongate substrate (2).  
Regarding Claim 21, Koregelos teaches the device (1) wherein the abrasive element (3) comprises absorptive and compressive properties, and is configured to maintain intimate contact with a majority of an elongate channel wall (Paragraphs [0014] and [0015]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koregelos (EP 1121877 A2) as cited by Applicant in view of Schultz (U.S. Patent Publication No. 2004/01514115 A1).
Regarding Claims 2 and 23, Koregelos teaches all of the elements of claim 1 and 20 as discussed above.
Koregelos does not teach the device wherein one or more of the abrasive element or substrate comprises antimicrobials.  
Schultz, however, teaches the device (brush, 10) wherein one or more of the abrasive element (bristles, 30) or substrate comprises antimicrobials (Abstract).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koregelos to further include one or more of the abrasive element or substrate comprises antimicrobials, as taught by Schultz, to provide a device that can prevent bacteria, mold or yeast from growing on the bristles, thus providing a clean device to prevent spreading of infectious diseases.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koregelos (EP 1121877 A2) as cited by Applicant in view of Fujikura (JP 2001258839 A) as cited by Applicant.
Regarding Claim 5, Koregelos teaches all of the elements of claim 1 as discussed above.
Koregelos does not teach the device wherein the plurality of bristles are grouped in bunches of 3-15 bristles, and each bunch is separated from another bunch by a gap along the length of the substrate.
Fujikura, however, teaches the device (50) wherein the plurality of bristles (brush portion, 54 with brush bristles, 62) are grouped in bunches of 3-15 bristles (Fig. 3), and each bunch is separated from another bunch by a gap along the length of the substrate (Fig. 3; Paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koregelos to further include the plurality of bristles are grouped in bunches of 3-15 bristles, and each bunch is separated from another bunch by a gap along the length of the substrate, as taught by Fujikura, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koregelos (EP 1121877 A2) as cited by Applicant.
Regarding Claim 11, Koregelos teaches all of the elements of claim 1 as discussed above.
Koregelos does not explicitly teach the device wherein the substrate is extruded.
In regards to the " substrate is extruded” it is noted that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Koregelos (EP 1121877 A2) as cited by Applicant in view of Rowe et al. (U.S. Patent No. 2018/0311709 A1).
Regarding Claim 24, Koregelos teaches all of the elements of claim 1 as discussed above.

Rowe, however, teaches the device (100) wherein at least a first end of the device is connected to a means for providing at least one of vibrational or translational energy (108) along the length of the elongate substrate (104; Fig. 1; Paragraph [0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koregelos to further include the plurality of bristles are grouped in bunches of 3-15 bristles, and each bunch is separated from another bunch by a gap along the length of the substrate, as taught by Fujikura, to provide a device a that mitigates the risk of dislodging occlusive material in a lumen of an airway device as the lumen clearing device traverses the lumen from its proximal to distal ends.

Response to Arguments
Applicant's arguments, filed February 3, 2022 with respect to the rejection to claims 1 – 5, 11 – 12, 20 – 21 ad 23 – 24 under 35 U.S.C 103 have been fully considered and they are not persuasive; therefore the rejection is withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection is presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723